UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 28, 2010 CARMAX, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 1-31420 (Commission File Number) 54-1821055 (I.R.S. Employer Identification No.) 12800 Tuckahoe Creek Parkway Richmond, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (804) 747-0422 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. On June 28, 2010, CarMax, Inc. (the "Company") held its 2010 Annual Meeting of Shareholders. The following actions were taken: 1.The shareholders re-elected Ronald E. Blaylock, Keith D. Browning, and Thomas G. Stemberg to the Board, each for a three-year term expiring at the 2013 Annual Meeting of Shareholders pursuant to the vote set forth below. Director Votes For Votes Withheld Ronald E. Blaylock Keith D. Browning Thomas G. Stemberg There were 17,118,020 broker non-votes for each director. 2.The shareholders ratified the selection of KPMG LLP as the Company’s independent registered public accounting firm for fiscal year 2011 by a vote of 198,940,887 shares for, 1,177,491 shares against, and 51,112 shares abstaining. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CARMAX, INC. (Registrant) Dated: June 30, 2010 By: /s/ Eric M. Margolin Eric M. Margolin Senior Vice President, General Counsel and Corporate Secretary
